NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      MAR 20 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


RICARDO GUZMAN,                                  No. 14-16177

             Plaintiff - Appellant,              D.C. No. 3:13-cv-05634-JD

   v.
                                                 MEMORANDUM*
MERLE SOGGE, Dr.; et al.,

             Defendants - Appellees.

                     Appeal from the United States District Court
                       for the Northern District of California
                      James Donato, District Judge, Presiding

                             Submitted March 10, 2015**

Before:       FARRIS, WARDLAW, and PAEZ, Circuit Judges.

        California state prisoner Ricardo Guzman appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging, among other

things, deliberate indifference to a serious medical need. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s dismissal under

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1915A. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011). We

affirm.

      The district court properly dismissed Guzman’s claim because Guzman

failed to allege facts sufficient to show that defendants acted with deliberate

indifference in performing his liver biopsy and treating his post-biopsy pain and

injury. See Toguchi v. Chung, 391 F.3d 1051, 1057-58 (9th Cir. 2004) (a prison

official acts with deliberate indifference only if the prison official knows of and

disregards an excessive risk to the prisoner’s health; medical malpractice,

negligence, or a mere difference of opinion concerning the course of treatment is

insufficient); see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are liberally construed, a plaintiff must allege facts

sufficient to state a plausible claim).

      The district court did not abuse its discretion by denying leave to amend

after providing one opportunity to amend and concluding that further amendment

would be futile. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en

banc) (setting forth standard of review and explaining that leave to amend should

be given unless the deficiencies in the complaint cannot be cured by amendment);

see also Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992) (the district

                                           2                                      14-16177
court’s discretion to deny leave to amend is particularly broad where it has

afforded plaintiff one or more opportunities to amend).

      AFFIRMED.




                                          3                                    14-16177